Jones, J.
(concurring). The decision of this case in the court below was placed on the ground that the rendering of an account by a husband to his wife, and the retention thereof by the wife for a period of four months without objection, constituted an account stated between the parties.
Under the facts shown by the evidence in this case, I concur with my associates in the view that such rendering, retention, and non-objection did not constitute an account stated, for the reasons given in the leading opinion of the Court.
*51I am not, however, prepared to say that there may not arise cases where such rendering, retention, and non-objection, when taken in connection with other facts proved to ..exist, will constitute an account stated.
I concur in reversing the judgment, ordering a new trial and vacating the order of reference, with costs to the appellant to. abide' the event.